Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s RCE filed on 2/24//2021
Claims 4 and 18 have been cancelled
Claims 1-3, 5-11, 17 and 19-24 have been rejected 
Claims 12-16 have been allowed
RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
 Response to Arguments
1.	Applicant’s arguments, filed on 2/24/2021, with respect to independent claim 12 have been fully considered and are persuasive.  The rejection of claim 12 has been withdrawn. 
	Claims 13-16 depend from claim 12 are also allowable.

2.	In regard to claims 1, 17 and 22,  applicant's argument that:
 	“Hanson fails to describe that the shadow comparison ASIC includes "an array of memory cells," as recited in amended independent claim 1.” is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Hanson is a the transmission failure information for the write operation is transmitted over a first line coupled with the memory device and the controller, the first line being different than the EDC line.” The citation of “array of memory cells”  is rejected in view of Maheshwari (see claim 1 rejection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 10, 11, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. US publication no. 2012/0185752 (Hereinafter Maheshwari) and further in view of Hanson et al. US patent no. 5,231,640 (Hereinafter Hanson).
4.	In regard to claim 1, Maheshwari / Hanson teach:
A method, comprising: 
receiving, by a memory device from a controller over a plurality of data lines, data to be written to an array of memory cells of the memory device as part of a write operation; 
(Figure 1C, ref. (108) and sections [0020]-[0021] in Maheshwari) 
receiving, by the memory device over an error detection code (EDC) line coupled with the controller during the write operation, checksum information for the data received over the plurality of data lines; 
(Figure 1C, ref. (112) & (142) and sections [0024] and [0026] in Maheshwari) 
detecting, by the memory device, an error in the data based at least in part on the checksum information and the write operation; and 
(Figures 1B/1C, ref. (112) & (124) & (142) and section [0025] in Maheshwari) 
transmitting, from the memory device to the controller, transmission failure information for the write operation indicating the error in the data based at least in part on detecting the error, wherein the transmission failure information for the write operation is transmitted over a first line coupled with the memory device and the controller, the first line being different than the EDC line.
(Figure 2, ref. (57) & (42) and col. 4, lines (63-67) thru col. 5, lines (1-7) in Hanson
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teaching of Maheshwari with Hanson that comprises transmitting, from the memory device to the controller, transmission failure information 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for improved reliability of data communications between a memory controller and memory devices.
5.	In regard to claim 10, Maheshwari teaches:
The method of claim 1, further comprising:  2
receiving, from the controller, a retransmission of the data to be written to the 3array of memory cells based at least in part on the transmission failure information indicating 4the error.
(Figure 3B , steps (362) & (366) & (368) & (372) in Maheshwari)
6.	In regard to claim 11, Maheshwari teaches:
The method of claim 1, further comprising:  2
transmitting a logic value that indicates the detected error in the received data.
(Figure 3B , steps (362) & (366) & (368) & (372) in Maheshwari)
7.	Claims 17 and 22 are rejected for the same reasons as per claim 1.
8.	Claim 20 is  rejected for the same reasons as per claim 10.

9.	Claims 2, 3, 5, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari / Hanson as applied to claim 1 and further in view of Hoermaier et al. US publication no. 2020/0136754 (Hereinafter Hoermaier).
10.	In regard to claim 2, Maheshwari /  Hanson teach substantially all the limitations in claim 1.
	However, Maheshwari /  Hanson do not teach:
The method of claim 1, further comprising:  2
generating a checksum for the data received over each data line of the plurality 3of data lines; and  4
comparing the generated checksum for the received data and the received 5checksum information, wherein detecting the error is based at least in part on comparing the 6generated checksum for the received data and the received checksum information.
Hoermaier in an analogous art that teaches transmitting, by the first device to a second device, the data frame comprising the plurality of data bits and the data check field teaches:
The method of claim 1, further comprising:  2
generating a checksum for the data received over each data line of the plurality 3of data lines; and  4
(Figure 6A, ref. (616) & (614)& (606) and section [0077] in Hoermaier)
comparing the generated checksum for the received data and the received 5checksum information, wherein detecting the error is based at least in part on comparing the 6generated checksum for the received data and the received checksum information.
(Figure 6A, ref. (602) & (616) & (614)& (606) and section [0077] in Hoermaier)
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teaching of Maheshwari / Chang with Hoermaier that comprises 
Checksum validation of data integrity
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for improved reliability of data communications between a memory controller and memory devices.
11.	In regard to claim 3, Hoermaier teaches:
The method of claim 2, further comprising:  2
determining a difference between the generated checksum and the received 3checksum information based at least in part on comparing the generated checksum and the 4received checksum information, wherein detecting the error in the received data is based at 5least in part on the determined difference between the generated checksum and the received 6checksum information.
(Figure 6B/C/D and sections [0079]-[0081] in Hoermaier)
12.	In regard to claim 5, Maheshwari teaches:
The method of claim 1, further comprising:  2
refraining from transmitting a signal to the controller using the EDC line based at least in part on the transmission failure information transmitted over the first line.
(Figure 3B , steps (362) & (366) & (368) & (372) in Maheshwari)
13.	Claim 23 is rejected for the same reasons as per claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 6-9, 19, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Maheshwari / Hanson as applied to claim 1 above, and further in view of Zerbe et al. US publication no. 2013/0254585 (Hereinafter Zerbe).
15.	In regard to claim 6, Maheshwari / Hanson teach substantially all the limitations in claim 1.
	However, Maheshwari / Hanson do not teach:
The method of claim 1, further comprising:  2
transmitting a clock signal over a second line coupled with the controller, the 3second line being different than the EDC line, wherein the clock signal has a first frequency 4that is lower than a second frequency of the received data.
However, Zerbe in an analogous art that teaches generating clock signals for timing data communications between a memory controller and memory devices teaches;.
The method of claim 1, further comprising:  2
transmitting a clock signal over a second line coupled with the controller, the 3second line being different than the EDC line, wherein the clock signal has a first frequency 4that is lower than a second frequency of the received data.
(Figure 5 and section [0045] in Zerbe)
before the effective filing of the claimed invention to modify the teaching of Maheshwari / Hanson with Zerbe that comprises transmitting a clock signal over a second line coupled with the controller, the 3second line being different than the EDC line, wherein the clock signal has a first frequency 4that is lower than a second frequency of the received data.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for improved timing of data communications between a memory controller and memory devices.
16.	In regard to claim 7, Zerbe teaches:
The method of claim 6, wherein the clock signal comprises a low- 2swing differential signal, or a hold pattern, or both.
(Figure 5 and section [0045] in Zerbe)
17.	In regard to claim 8,  Maheshwari / Zerbe teach:
The method of claim 1, further comprising:  2
transmitting the transmission failure information over a first line coupled with 3the controller, the first line being different than the EDC line, wherein the transmission 4failure information is transmitted using a first modulation scheme; and 
 5(Figure 3B , steps (362) & (366) & (368) & (372) in Maheshwari)
transmitting a clock signal over the first line coupled with the controller, 6wherein the clock signal is transmitted using a second modulation scheme different than the 7first modulation scheme.
(Figure 5 and section [0045] in Zerbe)
18.	In regard to claim 9, Zerbe teaches:
The method of claim 8, wherein the clock signal comprises a hold 2pattern.

19.	Claims 19 and 24 are rejected for the same reasons as per claim 6.
20.	Claim 21 is rejected for the same reasons as per claims 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112